DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Response to Amendment
Amendment received on 11/16/2021 is acknowledged and entered. Claims 2 and 15 have been canceled. Claims 1, 3, 5-7, 10, 12-14 and 16-20 have been amended. Claims 1, 3-14 and 16-20 are currently pending the application. 
                                                   Preliminary Note
	Independent claim 1, as currently amended, recites the following limitation: “and wherein the one or more caregiver personal electronic devices indefinitely retain unilateral control to grant or deny data sharing permission.”   
	Independent claims 14 and 18, as amended, recite similar limitations: “wherein the first computing device indefinitely retains unilateral control to grant or deny data sharing permission.”
	The Examiner reviewed the Specification and was not able to find a support for the “the first computing device indefinitely retains unilateral control” limitation. 
	However, the Specification discloses: 
“[0019] In some embodiments, the one or more caregivers only share data with the one or more child welfare entities after providing data sharing permission and wherein data sharing permission is requested by the one or more child welfare entities and selectively granted or denied by the one or more caregivers.”

	Thus, based on the Specification, the Examiner understands the recited limitations as: “and wherein data sharing permission is requested by the one or more granted or denied by the one or more caregiver personal electronic devices”. 

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1, 3-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 14 is directed to a statutory category, because a series of steps for characterizing a behavior of minor children and a performance rating of the caregivers satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 

	14. A computer-implemented method, comprising:
	electronic data communication between a first computing device associated with one or
more caregivers and a second computing device associated with one or more child welfare
entities, wherein the one or more caregivers communicate one or more sets of information to the one or more child welfare entities responsive to a request for the one or more sets of information from the one or more child welfare entities, wherein the first computing device associated with the one or more caregivers only shares data with the second computing device associated with the one or more child welfare entities after providing data sharing permission, wherein data sharing permission is requested by the second computing device associated with the one or more child welfare entities, and wherein the first computing device indefinitely retains unilateral control to grant or deny data sharing permission;
	recording with the first computing device a set of at least one first parameters associated with one or more minor children, wherein the set of at least one first parameters are viewable substantially in real-time at the second computing device upon recording of the set of at least one first parameters with the first computing device;
	determining a set of at least one second parameters associated with the one or more caregivers responsive to the set of at least one first parameters and recording the set of at least one second parameters with the second computing device, wherein the set of at least one first parameters characterize a mood or behavior of the one or more minor children and the set of at least one second parameters characterize a date-restricted time-averaged performance rating of the one or more caregivers with respect to the one or more minor children.

	The limitations of requesting information; communicating information; providing data sharing permission; recording parameters; displaying first parameters; determining second parameters; and recording second parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “requesting information”; “communicating information”, etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the 
	Specifically, regarding requesting; communicating; recording, displaying and determining limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	Further, as per the determining and permitting limitation (also associating and averaging), the utilizing statistical or mathematical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., “the first parameters”) to generate additional information (e.g., “the second parameters”). See id.
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring caregivers-related information presented to a user based on, e.g., child welfare data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the  Gottschalk v. Benson, - an algorithm for converting binary-coded decimal numerals into pure binary form; Parker v. Flook, - a mathematical formula for computing “alarm limits” in a catalytic conversion process;  Bilski v. Kappos - a concept of hedging, or protecting against risk. All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional requesting information; communicating information; providing data sharing permission; recording parameters; displaying first parameters; determining second parameters; and recording second parameters. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually.
	Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
communicating; recording and displaying data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The communicating; recording and displaying steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification [0040]; [0046], the invention utilizes existing, conventional communication networks and generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing receiving, storing, comparing and outputting data have recognized by the courts as routine and conventional activity. Thus, the background of Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 14 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information requesting, communicating; recording;  displaying, determining and permitting functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 14 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 14 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps of requesting information; communicating information; providing data sharing permission; recording parameters; displaying first parameters; determining second parameters; and recording second parameters do not improve the functioning computers itself, including of the processor(s) or the network elements; do Specification teachings that the claimed invention achieves other benefits, such as “increased accountability for the actions of the foster child, foster parent and agencies is required to generally improve the foster child-parent relationship and the agencies’ responsiveness thereto.” (Specification, [0003]). Thus, the current application’ solution to the problem of increased accountability for the actions of the foster child, foster parent and agencies is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 14 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The recited steps merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “A computer-implemented method” and “electronic data communication between a first computing device associated with one or more caregivers and a second computing device associated with one or more child welfare entities” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
	The independent method claim 18 recites limitations similar to claim 14, and therefore rejected on the same grounds.
Further, although the Examiner takes the steps recited in the independent claims as exemplary, the Examiner points out that limitations recited in dependent claims 16-18 and 19-20 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 16-18 and 19-20 each merely add further details of the abstract steps recited in claims 14 and 18 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular Ultramercial, 772 F.3d at 716. Therefore, dependent claims 16-18 and 19-20 are also directed to non-statutory subject matter. 
Because Applicant’s apparatus claims 1 and 3-13 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2007/0094039 A1) in view of Feely et al. (US 2012/0166206 A1).
	Claim 1. Grant et al. (Grant) teaches a child services platform, comprising:
	one or more caregiver personal electronic devices associated with one or more

	the one or more caregiver personal electronic devices determine a set of at least one first parameters associated with one or more minor children and record the set of at least one first parameters into an electronic database, wherein the set of at least one first parameters are viewable by the one or more child welfare entities upon recording of the set of at least one first parameters into the electronic database; Figs. 1-3, 18-20; [0042]; [0062]; [0063]; [0065]; [0072] 
	responsive to determining the set of at least one first parameters, the one or
more child welfare entities determine a set of at least one second parameters
associated with the one or more caregivers and record the set of at least one second parameters into the electronic database, wherein the set of at least one first parameters and the set of at least one second parameters characterize a relationship between the one or more minor children and the one or more caregivers. Figs. 19-20; [0041]; [0083]; [0087]; [0091]; [0094]; [0095]
	While Grant does not explicitly teach: wherein the one or more caregiver personal electronic devices only share data with the one or more child welfare entities after providing data sharing permission, wherein data sharing permission is requested by the one or more child welfare entities, and wherein the one or more caregiver personal electronic devices grant or deny data sharing permission to the one or more caregiver personal electronic devices (indefinitely retain unilateral control to grant or deny data sharing permission), Grant discloses role-based menus provided for various users of the system based upon their particular individual and organizational roles, said 
	While Grant discloses that said parameters are viewable at any time, Grant does not explicitly teach that said parameters are viewable substantially in real-time, which is disclosed in Feely et al. (Feely) [0043]; [0050]; [0075]; [0136]; [0253].
	Further, Feely teaches that external users can be granted limited, secure access to a case to receive and send messages and files that can be transformed into case notes and can become part of the case/family record. [0052]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grant to include the recited limitations, as disclosed in Feely, for the benefit of providing a convenient way for a case worker to examine his or her case load and to immediately spot priority issues and cases having problems, as specifically stated in Grant. [0093]
	
	Claim 3. The child services platform of Claim 1, wherein the one or more caregiver personal electronic devices communicate one or more sets of information to the one or more child welfare entities responsive to a request for the one or more sets of information from the one or more child welfare entities. Grant; Figs. 19-20; [0042]; [0062]; [0063]; [0065]; [0072] 

	Claim 4. The child services platform of Claim 3, wherein the one or more sets of information comprise at least one selected from the group consisting of: the set of at least one first parameters, the set of at least one second parameters, biographical or 

	Claim 5. The child services platform of Claim 1, wherein the one or more caregiver personal electronic devices determine the set of at least one first parameters iteratively on a periodic schedule. Grant; [0062]; [0082]; [0083]; [0095]

	Claim 6. While Grant discloses providing  the case ID number, information about a plurality of children, the date of the last report, a priority indication, a status indication, a message indication, a call back request and messages [0093], thereby suggesting the ability to search for a particular information, Grant does not explicitly teach: wherein the set of at least one first parameters or the set of at least one second parameters are searchable within the electronic database by each of the at least one first parameters, each of the at least one second parameters and a selected date range, and wherein each of the at least one first parameters and each of the at least one second parameters are relationally linked in the electronic database within the selected date range, which is disclosed/suggested in Feely. [0166]-[0168]; [0229]; [0265]


	Claim 7. The child services platform of Claim 1, wherein at least some data communicated between the one or more caregiver personal electronic devices
and the one or more child welfare entities generates a visual or audible notification, and wherein the communicated data indicates that the set of at least one first parameters or the set of at least one second parameters have been viewed by the one or more caregivers, the one or more child welfare entities or a governmental agency. Grant; [0069]; [0070]-[0072]

	Claim 8. The child services platform of Claim 1, wherein the set of at least one first parameters comprises at least one selected from the group consisting of: mood of the one or more minor children, behavior of the one or more minor children, health of the one or more minor children, activities of the one or more minor children, life events of the one or more minor children, time spent with the one or more caregivers,
experiential ratings of the one or more minor children and combinations thereof. Grant; [0038]; [0081]


experiential ratings of the one or more minor children, mood of the one or more
caregivers, behavior of the one or more caregivers, activities of the one or more
caregivers, time spent with the one or more minor children, performance ratings of the
one or more caregivers, number of minor children given care by the one or more
Caregivers and combinations thereof. Grant; [0063]; [0090]

	Claim 10. The child services platform of Claim 1, wherein the one or more caregiver personal electronic devices comprise at least one selected from the group consisting of: therapist, tutor, teacher, mentor, speech pathologist, substance abuse counselor, medical provider, foster parent, friend, family member, legal guardian or combination thereof. Grant; [0042]

	Claim 11. The child services platform of Claim 1, wherein the one or more child welfare entities comprise one or more personal electronic devices associated with at least one selected from the group consisting of: governmental agency, foster agency, school, medical office or combination thereof. Grant; [0012]; [0016]



	Claim 13. The child services platform of Claim 1, further comprising a governmental agency interface module generating a view comprising each of: the set of at least one first parameters, the set of at least one second parameters, the data communicated between the one or more caregiver personal electronic devices
and the one or more child welfare entities, the characterization of the relationship between the one or more Caregivers and the one or more minor children. Grant; [0036]; cl.11.

	Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. in view of Feely et al. further in view of Lee (US 2007/0043590 A1) and further in view of Wildman et al. (US 2017/0287316 A1).

	Claim 14. Grant teaches a computer-implemented method, comprising:
	electronic data communication between a first computing device associated
with one or more caregivers and a second computing device associated with one or more child welfare entities, wherein the one or more caregivers communicate one or more sets of information to the one or more child welfare entities responsive to a 
	recording with the first computing device a set of at least one first parameters
associated with one or more minor children, wherein the set of at least one first
parameters are viewable at the second computing device upon recording of the set of at least one first parameters with the first computing device; Figs. 19-20; [0041]; [0083]; [0087]; [0091]; [0094]; [0095]
	determining a set of at least one second parameters associated with the one or
more caregivers responsive to the set of at least one first parameters and recording the set of at least one second parameters with the second computing device, wherein the set of at least one first parameters characterize a mood or behavior of the one or more minor children [0041]; [0063]; [0083]; [0087]; [0090]; [0091]; [0094]; [0095]
	While Grant does not explicitly teach: wherein the first computing device associated with the one or more caregivers only shares data with the second computing device associated with the one or more child welfare entities after providing data sharing permission, wherein data sharing permission is requested by the second computing device associated with the one or more child welfare entities, and wherein the first computing device grant or deny data sharing permission (indefinitely retains unilateral control to grant or deny data sharing permission), Grant discloses role-based menus provided for various users of the system based upon their particular individual and organizational roles, said menus allow users to access information subject to their particular roles and permissions Fig.2; [0021]; [0061], thereby at least suggesting the recited limitations.

	Further, Feely teaches that external users can be granted limited, secure access to a case to receive and send messages and files that can be transformed into case notes and can become part of the case/family record. [0052]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grant to include the recited limitations, as disclosed in Feely, for the benefit of providing a convenient way for a case worker to examine his or her case load and to immediately spot priority issues and cases having problems, as specifically stated in Grant. [0093]
	Grant does not teach: and the set of at least one second parameters characterize a date-restricted over a time period performance rating of the one or more caregivers with respect to the one or more minor children, which is disclosed in Lee (management reviews caregiver performance data, such as caregiver performance score rating, comments on caregiver performance, and a company administrator comment on what the caregiver can do to improve.  Caregiver compensation is linked to the performance ratings) [0001]; [0025]; cl. 17.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grant to include the recited limitations, as disclosed in Lee, for the benefit of improving the quality of care from caregivers by providing daily incentives, compensation, bonuses, or rewards, as specifically stated in Lee. [0025]

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grant to include the recited limitations, as disclosed in Wildman, for the benefit of improving the quality of care by providing patients feedback regarding quality of service they received, and implementing corrective measures based on the feedback when needed, as specifically stated in Wildman. [0003]
	Claim 16. The computer-implemented method of claim 14, wherein at least some data communicated between the one or more caregivers and the one or more child welfare entities generates a visual or audible notification at the first computing device or the second computing device, and wherein alerts to view the set of at least one first
parameters are generated for the one or more child welfare entities simultaneous to the set of at least one first parameters being viewable by the one or more child welfare entities. Grant; [0069]; [0070]-[0072]

	Claim 17. While Grant discloses providing  the case ID number, information about a plurality of children, the date of the last report, a priority indication, a status indication, a message indication, a call back request and messages [0093], thereby suggesting the ability to search for a particular information, Grant does not explicitly teach: wherein the set of at least one first parameters or the set of at least one second parameters are searchable using the first computing device or the second computing device by each of the at least one first parameters, each of the at least one second 
in the electronic database within the selected date range, which is disclosed in Feely. [0166]-[0168]; [0229]; [0265]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grant to include the recited limitations, as disclosed in Feely, for the benefit of providing a convenient way for a case worker to examine his or her case load and to immediately spot priority issues and cases having problems, as specifically stated in Grant. [0093]

	Claim 18. Grant teaches a computer-implemented method, comprising:
	electronic data communication between a first computing device associated
with one or more caregivers and a second computing device associated with
one or more child welfare entities, wherein the one or more caregivers share
data with the one or more child welfare entities; Figs. 1-3; 19 and 20
	iteratively recording with the first computing device a set of at least one first
parameters associated with one or more minor children according to a periodic
schedule, wherein the set of at least one first parameters are viewable at the second computing device upon recording of the set of at least one first parameters with the first computing device; Figs. 1-3, 18-20; [0042]; [0062]; [0063]; [0065]; [0072] 
	determining a set of at least one second parameters of the one or more
caregivers responsive to the set of at least one first parameters and recording

 	While Grant does not explicitly teach: wherein the first computing device associated with the one or more caregivers only shares data with the second computing device associated with the one or more child welfare entities after providing data sharing permission, wherein data sharing permission is requested by the second computing device associated with the one or more child welfare entities, and wherein the first computing device grant or deny data sharing permission (indefinitely retains unilateral control to grant or deny data sharing permission), Grant discloses role-based menus provided for various users of the system based upon their particular individual and organizational roles, said menus allow users to access information subject to their particular roles and permissions Fig.2; [0021]; [0061], thereby at least suggesting the recited limitations.
	While Grant discloses that said parameters are viewable at any time, Grant does not explicitly teach that said parameters are viewable substantially in real-time, which is disclosed in Feely [0043]; [0050]; [0075]; [0136]; [0253]

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grant to include the recited limitations, as disclosed in Feely, for the benefit of providing a convenient way for a case worker to examine his or her case load and to immediately spot priority issues and cases having problems, as specifically stated in Grant. [0093]
	Grant does not teach: and the set of at least one second parameters characterize a date-restricted over a time period performance rating of the one or more caregivers with respect to the one or more minor children, which is disclosed in Lee (management reviews caregiver performance data, such as caregiver performance score rating, comments on caregiver performance, and a company administrator comment on what the caregiver can do to improve. Caregiver compensation is linked to the performance ratings) [0001]; [0025]; cl. 17.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grant to include the recited limitations, as disclosed in Lee, for the benefit of improving the quality of care from caregivers by providing daily incentives, compensation, bonuses, or rewards, as specifically stated in Lee. [0025]
	Further, Wildman discloses date-restricted time-averaged performance rating of the one or more caregivers. Figs. 12; 25; [0163]


	Claim 19. The computer-implemented method of claim 18, wherein the one or more caregivers communicate one or more sets of information to the one or more child
welfare entities responsive to a request for the one or more sets of information from the
one or more child welfare entities, and wherein the set of at least one second parameters characterize a number of available beds associated with the one or more caregivers. Grant; Figs. 19-20; [0042]; [0062]; [0063]; [0065]; [0072]; Feely; [0088]; [0101]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grant to include the recited limitations, as disclosed in Feely, for the benefit of improving the quality of care by ensuring that patients/children receive quality of service needed. 

	Claim 20. The computer-implemented method of claim 18, wherein at least some data communicated between the one or more caregivers and the one or more child welfare entities generates a visual or audible notification at the first computing device or the second computing device, wherein alerts to view the set of at least one first parameters are generated for the one or more child welfare entities simultaneous to the 

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
	Applicant argues that claim 14 is not directed to an abstract idea, and is patent-eligible because the claim provides a technical solution to resolve “the shortcomings of existing SaaS interface engineering solutions by synthesizing various sources of relationally-linked electronic information” within a data privacy-driven interface architecture in the Statewide Automated Child Welfare Information System (SACWIS) and Comprehensive Child Welfare Information System (CCWIS) environment.
	The Examiner respectfully disagrees. The limitations of requesting information; communicating information; providing data sharing permission; recording parameters; displaying first parameters; determining second parameters; and recording second parameters is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or certain methods of organizing human activity but for the recitation of generic computer components. The determining and permitting limitation (also associating and averaging) functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). And the steps of requesting; communicating; recording, displaying and determining represent nonessential activity - it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas). Thus, claim 14 is directed to abstract idea.
	Regarding the technical solution argument, it is respectfully noted that the recited steps do not control or improving operation of a machine, do not effect a transformation or reduction of a particular article to a different state or thing, and do not apply the 

	Regarding argument that the claimed method requires more sensitive handling of the data sharing permissions between relationally-linked parties within the SaaS interface, the Examiner notes that the Specification does not provide any specific description, instructions, or algorithms of how said more sensitive handling is implemented; the Specification merely briefly mentioned that said permissions are selectively granted upon request:
“[0019] In some embodiments, the one or more caregivers only share data with the one or more child welfare entities after providing data sharing permission and wherein data sharing permission is requested by the one or more child welfare entities and selectively granted or denied by the one or more caregivers.”

Said recitation can be understood as simply sending a password or a URL address to the requested party.

	Applicant argues that claim 14 is patent-eligible because it utilizes date-restricted time-averaged performance ratings of the caregiver with respect to the minor child based upon relationally-linked temporal parameters, which represents a novel privacy control-driven robust analytics solution developed in a SaaS environment in response to federal HHS technological integration requirements.
	In response the Examiner points out that said date-restricted time-averaged performance ratings limitation is not a positively recited method step; rather said limitation represents simply a content of data stored or accessed via a database. Even if rating or averaging as well as linking parameters limitations represent basic mental activity, and cannot transfer the abstract idea into patent-eligible subject matter.
Further, regarding non-obvious combination over the prior art argument, it is respectfully noted that 101 rejections are not evaluated in light of 35 USC 102 or 103. 
“Novelty and non-obviousness have no bearing on   whether  a  claim  recites  an  abstract idea. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) “”Even newly discovered judicial exceptions are still exceptions, despite their novelty”. Ultramerical, 10: “We do not agree with Ultramerical that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. 

	Applicant argues that with regard to SAP Am., Inc. v. InvestPic, LLC, amended claim 14 provides significantly more than ‘a process of collecting and analyzing information limited to particular content or a particular source’ in that amended claim 14 recites the caregiver only sharing data after providing data sharing permission that is requested by the child welfare entity and granted or denied by the caregiver. 
	In response the Examiner respectfully maintains that the Specification does not provide any specific description, instructions, or algorithms of how said sharing data is implemented; the Specification merely briefly mentioned that said permissions are selectively granted upon request. (See [0019]). Thus, in view of the Specification, said only sharing data after providing data sharing permission that is requested by the child welfare entity and granted or denied by the caregiver recitation can be understood as simply sending a password or a URL address to the requested party. Therefore, regarding communicating; providing; displaying and recording limitations in claims 14, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas). 

	Applicant further argues that the conducting of a survey or other crowdsourcing methods of In re Jobin is non-analogous to amended claim 14.
	In response the Examiner respectfully maintains that court has explained that when determining whether a claim is directed to an abstract idea, “the decisional mechanism courts now apply is to examine earlier cases in which a similar or parallel descriptive nature can be seen—what prior cases were about, and which way they were decided.” Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1294 (Fed. Cir. 2016). Here, the Examiner applies this decisional mechanism, and compares the concept to which the present claims are directed to the abstract idea of collecting, organizing, grouping, and storing data in In re Jobin, and other cases (See the discussion). While obviously there are differences between the cases, they are not relied upon for "precedential value". Rather, they are relied upon to show that the claims Intellectual Ventures. 

	In response to argument that claim 14 provides significantly more than tailoring caregiver-related information presented to a user based on child welfare data, because the claim recites the caregiver only sharing data after providing data sharing permission that is requested by the child welfare entity and indefinitely retaining unilateral control to grant or deny such data sharing permission, the Examiner respectfully maintains that the Specification does not provide any specific description, instructions, or algorithms of how said sharing data is implemented; the Specification merely briefly mentioned that said permissions are selectively granted upon request. (See [0019]). Thus, in view of the Specification, said only sharing data after providing data sharing permission that is requested by the child welfare entity and granted or denied by the caregiver recitation can be understood as simply sending a password or a URL address to the requested party. Therefore, the recited limitation does not represent “significantly more”.

	Applicant argues that amended claim 14 is distinguished from Electric Power Grp., LLC v. Alstom S.A. in that amended claim 14 recites specific contextual data analysis steps along with additional data sharing permissions-based steps such that they could not be performed by the human mind as detailed in the previous paragraph with regard to the determining limitation.
Electric Power Grp., while the claim recites or implies the use of computers, networks, and displays, said invocation of the recited technology does not transform the claimed subject matter into patent-eligible applications. Claim 14 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information requesting, communicating; recording;  displaying and determining functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 14 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method 

	Applicant further argues that claim 14 as currently amended “is integrated into a practical application”, because it is rooted in the HHS funding requirement that requires at least adequate implementation of SaaS interface engineering solutions to qualify for associated federal programs, and because it offers improvement to the technological field of interface engineering generally but also as offering data privacy solution.
	In response it is noted that the current application’ solution to the problem of increased accountability for the actions of the foster child, foster parent and agencies is not technological, but “business solution”, or “entrepreneurial.”  However, the question is not one of usefulness, but instead whether Appellant’s claim is proper subject matter so as to be patent-eligible, e.g., is not abstract. Further, there is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. Claim 14 results merely in an (alleged) improvement in accountability for the actions of the foster child, foster parent and agencies, and do not act to improve the machine itself (e.g. increased processing power/speed, increased storage capacity, etc.). Therefore, claim 14 does not provide a specific means or method that improves the relevant technology, but, instead, is 

	Applicant argues that amended claim 14 is analogous to DDR Holdings, LLC vs.
Hotels.com (finding software-based claims to not be directed to an abstract idea) because, like DDR, amended claim 14 does not broadly and generically claim “use of the internet’ to perform an abstract business practice with insignificant added activity. 
	The Examiner respectfully disagrees. In DDR, the claim includes additional elements of "1) stor[ing] 'visually perceptible elements' corresponding to numerous host Web sites in a database, with each of the host Web sites displaying at least one link associated with a product or service of a third-party merchant, 2) on activation of this link by a Web site visitor, automatically identif[ying] the host, and 3) instruct[ing] an Internet web server of an 'outsource provider' to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the third-party merchant with the stored 'visually perceptible elements' from the identified host Web site." The court held that, unlike in Ultramercial, the claim does not generically recite "use the Internet" to perform a business practice, but instead recites a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web sites on the Internet. 
	Contrary to DDR, claim 14 is drawn to the application of principles outside of the scientific realm -- such as principles related to commercial or business interaction. 
DDR Holdings, namely retaining visitors to a website (DDR Holdings, 773 F.3d at 1257), increasing accountability for the actions of the foster child, foster parent and agencies is not a problem unique to computer technologies. As such, the Examiner fails to see how the claimed invention is something other than the performance of an improved business practice via conventional computing components, which is not patent-eligible. Id. at 1256 (“[T]hese claims [of prior cases] in substance were directed to nothing more than the performance of an abstract business practice on the Internet or using a conventional computer. Such claims are not patent-eligible.”).

	Applicant further argues that amended claim 14 is analogous to Enfish, because it improves the functioning of the underlying computing device with which the SaaS interface engineering solution is functionally integrated, e.g. improves associated data sharing privacy controls by giving the caregiver indefinite unilateral control to grant or deny such data sharing permission with the child welfare entity.
	The Examiner respectfully disagrees. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps of the amended claim 14 do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or improving associated data sharing privacy controls, the Specification does not provide any specific description, instructions, or algorithms of how said improving associated data sharing privacy controls is implemented; the Specification merely briefly mentioned that said permissions are selectively granted upon request:
“[0019] In some embodiments, the one or more caregivers only share data with the one or more child welfare entities after providing data sharing permission and wherein data sharing permission is requested by the one or more child welfare entities and selectively granted or denied by the one or more caregivers.”

Said recitation can be understood as simply sending a password or a URL address to the requested party. Therefore, contrary to Enfish, claim 14 does not provide any technical improvement within meaning of 35 USC 101.

	Applicant further argues that Feely et al. (US 2012/0166206 Al) used by the Examiner in 35 U.S.C. 103 rejection, is issued as US 10,332,072 B2 on June 25, 2019, and, therefore, the claims of the current application have to be allowed as well.
	In response it is respectfully noted that there is no principle of estoppel which is applicable to statutory rejections made by patent examiners of the USPTO. The decision making of the same, or a previous patent examiner is never permanently binding on any patent examiner and does not estop the application of any statutory rejection which can be made by a patent examiner. The issuance of other patents in the See In re McDan- iel, 293 F.3d 1379, 1387 (Fed. Cir. 2002) (“It is well settled that the prosecution of one patent application does not af- fect the prosecution of an unrelated application.”); In re Gyurik, 596 F.2d 1012, 1018–19 n.15 (CCPA 1979) (“Each case is determined on its own merits. In reviewing specific rejections of specific claims, this court does not consider al- lowed claims in other applications or patents.”); In re Wertheim, 541 F.2d 257, 264 (CCPA 1976) (“[I]t is immate- rial in ex parte prosecution whether the same or similar claims have been allowed to others.”).

	Regarding 35 USC 103 rejections, Applicant argues that Grant does not disclose real-time information access in general nor does Grant disclose requesting data sharing permissions by a child welfare entity and indefinitely retaining unilateral control to grant or deny such data sharing permission by a caregiver. 
	In response it is noted that Grant discloses role-based menus provided for various users of the system based upon their particular individual and organizational roles, said menus allow users to access information subject to their particular roles and permissions Fig.2; [0021]; [0061], thereby at least suggesting the recited limitations. Further, Feely teaches that external users can be granted limited, secure access to a case to receive and send messages and files that can be transformed into case notes and can become part of the case/family record. [0052]

	 
	Applicant argues that Grant teaches away from a child welfare entity actively requesting data-sharing permission from a caregiver and allowing the caregiver to indefinitely retain the opportunity and choice to grant or deny such permission.
	In response it is noted, that the Specification defines said “actively requesting data-sharing permission” as that said permissions are selectively granted upon request:
“[0019] In some embodiments, the one or more caregivers only share data with the one or more child welfare entities after providing data sharing permission and wherein data sharing permission is requested by the one or more child welfare entities and selectively granted or denied by the one or more caregivers.”

 	Grant specifically discloses role-based menus provided for various users of the system based upon their particular individual and organizational roles, said menus allow users to access information subject to their particular roles and permissions Fig.2; [0021]; [0061], thereby at least suggesting the recited limitations. Further, Feely teaches that external users can be granted limited, secure access to a case to receive and send messages and files that can be transformed into case notes and can become part of the case/family record. [0052]

	In response to the argument that Feely does not contemplate providing internal users (i.e. child, parent, caregiver and welfare entity users) the ability to request data-sharing permission nor to indefinitely retain the opportunity and


Further, Applicant's arguments with respect to amended limitations have been considered but are moot in view of the new ground(s) of rejection. 

















Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/09/2022